1 Investor PresentationMay 14, 2008 NGPC NGP Capital Resources Company CONFIDENTIAL: NOT FOR REPRODUCTION OR DISTRIBUTION 2 Forward Looking Statements This presentation may contain forward-looking statements. These forward-looking statements aresubject to various risks and uncertainties, which could cause actual results and conditions to differmaterially from those projected, including the uncertainties associated with the timing of transactionclosings, changes in interest rates, availability of transactions, the future operating results of ourportfolio companies, changes in regional, national, or international economic conditions and theirimpact on the industries in which we invest, or changes in the conditions of the industries in which weinvest, and other factors enumerated in our filings with the Securities and Exchange Commission. Words such as “anticipates,” “believes,” “expects,” “intends,” “will,” “should,” “may” and similarexpressions may be used to identify forward-looking statements.
